Interim Decision 112765

MATTER OF CARBAJAL
Application for Permission to Reapply for Admission
A-22870733

Decided by Commissioner October 26, 1978
(1) This case involves an application for permission to reapply for admission under
section 212(2)(17) of the Immigration and Nationality Act, 8 U.S.C. 1182(a)(17), by an
applicant who is the beneficiary of an approved visa petition filed under section
203(a)(6) of the Act, 8 U.S.C. 1153(a)(6), by a United States employer. This employer is
in need of the applicant's services and is suffering hardship due to inability to fill the
job which has been offered the applicant.
(2) Applicant has been in the United States unlawfully several times. Each time he came
to Service attention, he was granted the privilege of voluntary departure under section
244(e) of the Act, 8 U.S.C. 1254(e). Since a finding of good moral character is required
for a grant of voluntary departure, this record does not sustain a finding that these
immigration violations rendered applicant a person of bad moral character.
(8) Applicant's four occasions of illegal entry are not to be condoned. However, given the
need for applicant's services in the United States and his eligibility for the issuance of
an immigrant visa, along with the other favorable and unfavorable factors, the
interests of all parties concerned would be best served if the application were granted.
ON BEHALF or

PETITIONER:

Edward Weinstein, Esquire
2305 Las Vegas Boulevard, South
Las Vegas, Nevada 89104

This matter is before the Commissioner on certification an provided
by 8 C.F.R. 1013.4, for review of the Regional Commissioner's decision to
dismiss the appeal from the District Director's decision to deny the
applieation far permission to reapply for admission into the United

States after deportation or removal.
The applicant is a 27-year-old native and citizen of Mexico. The
record shows that the applicant is married to a native and citizen of
Mexico, and has two children, both born in Mexico. The applicant last
entered the United States on or about April 23, 1975, near Columbus,
New Mexico, by evading inspection. He was found by immigration
officers employed on a ranch near Pahrump, Nevada, on May 19, 1976.
The applicant, his spouse, or children have not been admitted for

permanent residence to the United States. He admitted that he had
272

Interim Decision #2765
illegally entered the United States on three previous occasions, and
had been granted voluntary departure prior to the institution of deportation proceedings on each of the previous occasions. The last
previous voluntary departure occurred at Dallas, Texas, in 1971. The
applicant was again granted voluntary departure prior to the institution of deportation proceedings and was granted until June 1976 to
depart. The applicant, through counsel, notified this Service on June 9,
1976, that he did not intend to depart from the United States voluntarily, and an Order to Show Cause why he should not be deported was
issued on June 9, 1976, by the District Director at San Francisco. The
hearing was set for June 16, 1976. The immigration judge found that

upon the basis of the applicant's admissions, the applicant was deportable. The applicant then made application for voluntary departure,
and the judge entered an order granting the applicant until September
16, 1976, to depart the United States voluntarily; and further ordered
that should the applicant fail to depart when and as required, the order
of voluntary departure would be withdrawn and deportation would be
effected. On September 10, 1970, the applicant, through counsel, petitioned the Ninth Circuit of Appeals for review of the deportation
proceedings. On January 3, 1977, this petition was dismissed on a

Service motion that the court lacked jurisdiction since the applicant
had not exhausted all administrative appeals. The applicant was then
deported to Mexico on February 3, 1977.
In support of his application, the applicant calls attention to the fact
that he is now eligible to receive a permanent resident visa by reason
of an approved sixth-preference petition submitted in his behalf by
Theodore Blosser. The petition is supported by a labor certification
issued by the Secretary of Labor which certifies there are no United

States residents available to fill the job which Mr. Blosser is offering,
In addition to establishing a need for the services of the applicant, Mr.
Blosser, in a separate letter of supplication to this Service, points out
the hardship that is occurring to him because of his inability to find a
qualified person to fill the position which he has offered.
The Regional Commissioner, in dismissing the applicant's appeal
from the District Director's order denying the instant application,

cited Matter of Tin, 14 I&N Dec. 371 (BIA 1973), and found that the
adverse factors outweighed the favorable factors. He opined that the
record of previous immigration violations established that the applicant could not establish good moral character or proper respect for law
and order, and that these factors outweighed the need for the applicant's services and the hardship encountered by Mr. Blosser.
The Board of Immigration Appeals addressed the matter of immigration violations with regard to the establishment of good moral
character in Matter of T—, 1 UN Dec. 158 (BIA 1941). In Matter of T—,
273

Interim Decision #2765

id, the Board held that three deportations and two convictions for
reentry after deportation did not substantiate a finding of bad moral
character, since there appeared to be no moral turpitude in the conduct
and attitude of the respondent, and nothing evincing a calloused
conscience.
In the instant case, we have a far less extensive record compared to
that in Matter of 2'—, id. In addition, we find the applicant has, on each
occasion he came to Service attention, been granted the privilege of
volUntary departure, which requires a finding of good moral character.
Therefore, I conclude that the record does not sustain a finding that the
applicant is a person of bad moral character.
The Regional Commissioner's finding that the applicant has failed to
establish that he has proper respect for law and order is also based on
the four illegal entries effected by the applicant. The record is silent as
to any other infractions of law, and I will assume that in all other
aspects, the applicant does appear to abide by the law. The applicant's
last illegal entry into the United States occurred 4 years after having
been granted voluntary departure in 1971. The record is silent as to the
factors that finally motivated the applicant to enter the United States
illegally.
I will not condone these four occasions of illegal entry by the applicant; however, I find that when balanced against the need for the
applicant's services in the United States and his current eligibility for
the issuance of an immigrant visa, as well as all other factors favorable
and unfavorable not specifically mentioned, that the interests of all
parties concerned would best be served if permission to reapply after
deportation were granted in the instant case.
ORDER, The order of the District Director denying the application for permission to reapply after deportation and the Regional
Commissioner's Order dismissing the appeal from that order are set
aside, and the application is hereby granted.

274

